     Case 3:20-cv-00095-AJB-AGS Document 1 Filed 01/13/20 PageID.1 Page 1 of 16



 1     Roberto Robledo (SBN 260041)
       LAW OFFICES OF ROBERTO ROBLEDO
 2     8033 Linda Vista Road, Suite 200
       San Diego, California 92111
 3     (619) 500-6683
       (619) 810-2980 fax
 4     roberto@robertorobledo.com
 5     Attorneys for Plaintiff David Greenley
 6
 7

 8                            U NITED S TATES D ISTRICT C OURT
                            S OUTHERN D ISTRICT OF C ALIFORNIA
 9
10
        David Greenley, an individual,           Case No. '20CV0095 AJB AGS
11
              Plaintiff,
12                                               Complaint
                     v.
13
        Comenity Bank, a bank,                   Jury Trial Demanded
14
              Defendant.
15
16
17                                      INTRODUCTION
18           1.      Defendant Comenity Bank, (“Defendant” or “Comenity”) harassed
19     Plaintiff David Greenley (“Plaintiff”) with collection robocalls, when Defendant
20     had no right to make these automated calls to Plaintiff’s cellular telephone.
21           2.      Defendant utilized an automatic telephone dialing system to
22     automatically dial Plaintiff’s cellular telephone, which violated Plaintiff’s privacy
23     rights afforded under state and federal law.
24           3.      The United States Supreme Court has recognized a citizen’s home as
25     “the last citadel of the tired, the weary, and the sick," Gregory v. Chicago, 394
26     U.S. 111, 125 (1969), and has noted that “[p]reserving the sanctity of the home, the
27     one retreat to which men and women can repair to escape from the tribulations of
28



       Complaint—1
     Case 3:20-cv-00095-AJB-AGS Document 1 Filed 01/13/20 PageID.2 Page 2 of 16



 1     their daily pursuits, is surely an important value.” Carey v. Brown, 447 U.S. 455,
 2     471 (1980).
 3           4.       Defendant caused Plaintiff actual harm not only because Plaintiff was
 4     subjected to the aggravation and invasions of privacy that necessarily accompanies
 5     these robocalls, but also these robocalls caused diminished battery life, wasted
 6     Plaintiff’s time, disrupted him at an unreasonable time, and interfered with his
 7     ability to otherwise make and receive calls on his cellular telephone.
 8                                 JURISDICTION AND VENUE
 9           5.       Jurisdiction arises under 28 U.S.C. § 1331, 47 U.S.C. § 227, and
10     pursuant to 28 U.S.C. § 1367 for pendent state law claims, which are predicated
11     upon the same facts and circumstances that give rise to the federal causes of action.
12           6.       This action arises out of Defendant’s violations of the Telephone
13     Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq., the Rosenthal Fair
14     Debt Collection Practices Act, California Civil Code §§ 1788-1788.32
15     (“RFDCPA”), and for its invasions of Plaintiff’s privacy in violation of California
16     common law.
17           7.       Venue is proper in this District pursuant to 28 U.S.C § 1391(b) in that
18     Defendant resides within the District and does business here.
19                                             PARTIES
20           8.       Plaintiff is a natural person who currently resides in Southern
21     California and is a third-party to a debt as that term is addressed in 15 U.S.C. §
22     1692c(b).
23           9.       Plaintiff has suffered a concrete injury in fact that is fairly traceable to
24     Defendant’s conduct and that is likely to be redressed by a favorable decision in
25     this matter.
26           10.      Plaintiff is informed and believes, and thereon alleges, that Comenity
27     Bank is a national bank and issuer of consumer revolving debt. Defendant is
28



       Complaint—2
     Case 3:20-cv-00095-AJB-AGS Document 1 Filed 01/13/20 PageID.3 Page 3 of 16



 1     headquartered and operates from an address of One Righter Parkway, Suite 100,
 2     Wilmington, DE 19803.
 3            11.    At all times relevant to this Complaint, Defendant used one or more
 4     instrumentalities of interstate commerce, including electronic communication and
 5     the mail, to conduct business in the State of California and within this judicial
 6     district.
 7            12.    Plaintiff is informed and believes, and thereon alleges, that
 8     Defendants are not attorneys or counselors at law and are persons who, in the
 9     ordinary course of business, regularly, on behalf of themselves or others, engages
10     in debt collection as that term is defined by Cal. Civ. Code § 1788.2(b), and are
11     “debt collectors” as that term is defined by Cal. Civ. Code § 1788.2(c).
12                                FACTUAL ALLEGATIONS
13            13.    Plaintiff is informed and believes, and thereon alleges, that all times
14     relevant, Defendant conducted business in the State of California.
15            14.    Plaintiff is informed and believes, and thereon alleges all of
16     Defendant’s communications with Plaintiff described herein were each an attempt
17     to collect a debt and fall within the term “communication” as it is defined by 15
18     USC § 1692a(2) and a “debt collection” as that term is defined by Cal. Civ. Code §
19     1788.2(b).
20            15.    Plaintiff is informed and believes, and thereon alleges sometime
21     before January 14, 2019, an individual by the name of Jennifer Hongsakul who is a
22     third-party to this action, incurred a consumer debt for a Victoria’s Secret branded
23     credit card issued by Comenity Bank that Defendant later attempted to collect.
24            16.    Plaintiff is informed and believes, and thereon alleges that Ms.
25     Hongsakul is a natural person from whom a debt collector sought to collect a
26     consumer debt which was due and owing or alleged to be due and owing and is a
27     “debtor” as the term is defined by Cal. Civ. Code § 1788.2(h).
28



       Complaint—3
     Case 3:20-cv-00095-AJB-AGS Document 1 Filed 01/13/20 PageID.4 Page 4 of 16



 1           17.     Plaintiff is informed and believes Ms. Hongsakul incurred a financial
 2     obligation to Comenity Bank for a revolving line of credit in the form of a
 3     Victoria’s Secret consumer credit card that were money, property, or their
 4     equivalent, which is due or owing, or alleged to be due or owing, from a natural
 5     person to another person and were therefore “debt(s)” as that term is defined by
 6     Cal. Civ. Code § 1788.2(d) and a “consumer debt” as that term is defined by Cal.
 7     Civ. Code § 1788.2(f).
 8           18.     Sometime before January 14, 2019, Ms. Hongsakul failed to make a
 9     payment on her financial obligation to Defendant.
10           19.     Plaintiff is informed and believes, and thereon alleges, that subsequent
11     to falling behind on payments on the alleged debt, and within four years
12     immediately preceding the filing of this lawsuit, Defendant and its agents used an
13     automatic telephone dialing system to call Plaintiff’s cellular telephone number on
14     numerous occasions in an attempt to collect the payments owed on the debt.
15           20.     Plaintiff received at least two of those automated calls from Defendant
16     on his cellular telephone in January of 2019.
17           21.     On January 14, 2019 at 6:30 a.m. PST Plaintiff received a call on his
18     cellular telephone from Defendant that woke him up.
19           22.     Plaintiff did not answer the call, and the call was forwarded to his
20     voicemail.
21           23.     Plaintiff’s cellular telephone voicemail service plays a recorded
22     greeting for callers that would like to leave him a message. In the greeting Plaintiff
23     identifies himself as David and that he is unavailable but to please leave a message.
24           24.     Despite Plaintiff’s voicemail greeting playing and identifying the
25     voicemail inbox as belonging to David, Defendant left a voicemail message
26     attempting to collect the alleged debt of Ms. Hongsakul.
27           25.     The voicemail message, portions of which sound previously recorded,
28     is transcribed below in its entirety:


       Complaint—4
     Case 3:20-cv-00095-AJB-AGS Document 1 Filed 01/13/20 PageID.5 Page 5 of 16



 1
                     This urgent message is for Jennifer Hongsakul. Jennifer
 2                   this is specialist Burgess. I need you to contact my office
                     today to discuss your situation. My number is
 3
                     18006950978 extension 1227781. This call has been
 4                   recorded and documented to show that you have been
                     notified.
 5
             26.      On January 17, 2019 at 6:56 a.m. PST, despite knowing that they were
 6
       calling the wrong number, Defendant placed a call to Plaintiff’s cellular telephone.
 7
       The call once again woke Plaintiff up. Plaintiff answered the call which listed
 8
       Defendant’s number on his caller ID as 720 456-3684.
 9
             27.      Upon answering the call, Plaintiff heard a long pause before anyone
10
       spoke.
11
             28.      Plaintiff instructed Defendant not to call his cellular telephone again.
12
             29.      Plaintiff does not have any accounts with Comenity.
13
             30.      Plaintiff does not have any relationship with Comenity.
14
             31.      Comenity is a stranger to Plaintiff.
15
             32.      Comenity has no reason to believe that Plaintiff’s cellular telephone
16
       number is associated in any way with Ms. Hongsakul.
17
             33.      Plaintiff has never given Comenity permission to call him on his
18
       cellular telephone.
19
             34.      Despite having never given Comenity permission to call him on his
20
       cellular telephone, he received numerous ATDS calls from Comenity.
21
             35.      Defendant has no reason to believe that it was convenient for Plaintiff
22
       to receive calls on his cellular telephone at 6:30 a.m. PST and 6:56 a.m. PST.
23
             36.      Plaintiff became frustrated and upset upon learning that Comenity had
24
       woken him up from his sleep and disrupted his early morning at an unreasonable
25
       time in an attempt to collect a debt from a third-party and for a debt that he was in
26
       no way obligated to pay.
27
28



       Complaint—5
     Case 3:20-cv-00095-AJB-AGS Document 1 Filed 01/13/20 PageID.6 Page 6 of 16



 1           37.     Defendant’s conduct not only woke him up disrupting Plaintiff’s sleep
 2     and morning on two separate occasions but also wasted Plaintiff’s time in
 3     investigating what the call was about.
 4                            Telephone Consumer Protection Act
 5           38.     In 1991, Congress enacted the TCPA in response to a growing number
 6     of consumer complaints regarding certain telemarketing practices.
 7           39.     According to findings by the Federal Communication Commission
 8     (“FCC”), the agency Congress vested with authority to issue regulations
 9     implementing the TCPA, such calls are prohibited because automated or
10     prerecorded telephone calls are a greater nuisance and invasion of privacy than live
11     solicitation calls, and such calls can be costly and inconvenient.
12           40.     The FCC also recognized that wireless customers are charged for
13     incoming calls whether they pay in advance or after the minutes are used.
14           41.     On January 4, 2008, the FCC released a Declaratory Ruling wherein it
15     confirmed that autodialed and prerecorded message calls to a wireless number by a
16     creditor (or on behalf of a creditor) are permitted only if the calls are made with the
17     “prior express consent” of the called party.
18           42.     The TCPA prohibits any person “to make any call (other than for
19     emergency purposes or made with the prior consent of the called party) using any
20     automatic telephone dialing system or any artificial or prerecorded voice – (iii) to
21     any telephone number assigned to a paging service, cellular telephone service,
22     specialized mobile radio service, or other radio common carrier service, or any
23     service for which the called party is charged for the call.” 47 U.S.C. §
24     227(b)(1)(A).
25           43.     An “automatic telephone dialing system” means “equipment which
26     has the capacity (A) to store or produce telephone numbers to be called, using a
27     random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C.
28     § 227(a)(1)(A), (B).


       Complaint—6
     Case 3:20-cv-00095-AJB-AGS Document 1 Filed 01/13/20 PageID.7 Page 7 of 16



 1              44.   At all times relevant to this complaint, Plaintiff was and is a “person”
 2     as defined by 47 U.S.C. § 153(39).
 3              45.   At all times relevant to this complaint, Plaintiff was and is the owner,
 4     subscriber and user of a cellular telephone with the telephone number (XXX)
 5     XXX-7626 that is assigned to a service for which Plaintiff is charged for calls.
 6              46.   At all times relevant to this Complaint, Defendant knowingly used,
 7     controlled, and/or operated an “automatic telephone dialing system” as defined by
 8     the TCPA at 47 U.S.C. § 227(a)(1) and 47 C.F.R. 64.1200(f)(2).
 9              47.   Within four years immediately preceding the filing of this lawsuit,
10     Defendant and its agents knowingly used an automatic telephone dialing system to
11     call Plaintiff’s cellular telephone number in an effort to collect a debt multiple
12     times.
13              48.   Plaintiff never expressly consented to Defendant’s placement of
14     telephone calls to his cellular telephone by the use of an automatic telephone
15     dialing system or a prerecorded or artificial voice.
16              49.   Defendant knew, or should have known, that it did not have Plaintiff’s
17     consent to use an automatic telephone dialing system to call Plaintiff’s cellular
18     telephone.
19              50.   Defendant made these unwanted automated phone calls to Plaintiff’s
20     cellular telephone number in violation of the TCPA.
21              51.   These automated calls from Defendant to Plaintiff were made to
22     Plaintiff’s personal telephone, and therefore Plaintiff has suffered particularized
23     concrete injuries because his cellular telephone was unavailable for legitimate use
24     during the unwanted calls, the calls harassed and annoyed him, and some of the
25     calls were received at an unreasonable time.
26              52.   Defendant’s repeated autodialed collection calls to Plaintiff’s cell
27     phone, within the last four years prior to filing this complaint, were illegal and in
28     violation of the TCPA, 47 U.S.C. § 227 et seq.


       Complaint—7
     Case 3:20-cv-00095-AJB-AGS Document 1 Filed 01/13/20 PageID.8 Page 8 of 16



 1           53.     None of the telephone calls that Defendant placed to Plaintiff were for
 2     “emergency purposes” as specified in 47 U.S.C. §227(b)(1)(A).
 3           54.     Defendant willfully or knowingly violated the TCPA by calling
 4     Plaintiff’s cell phone despite knowing that they were calling Plaintiff and not Ms.
 5     Hongsakul and having no basis to believe that they had Plaintiff’s prior express
 6     consent to make automated calls or to send artificial and prerecorded messages to
 7     Plaintiff’s cell phone.
 8           55. The FCC has issued an order that states:
               The creditors are in the best position to have records kept in the
 9
               usual course of business showing such consent, such as purchase
10             agreements, sales slips, and credit applications. Should a question
               arise as to whether express consent was provided, the burden will
11
               be on the creditor to show it obtained the necessary prior express
12             consent. Similarly, a creditor on whose behalf an autodialed or
               prerecorded message call is made to a wireless number bears the
13
               responsibility for any violation of the Commission's rules. Calls
14             placed by a third party collector on behalf of that creditor are
               treated as if the creditor itself placed the call.
15
             In re Rules Implementing the Tel. Consumer Prot. Act of 1991, 23 FCC Rcd
16
       559, 565 (F.C.C. 2007), paragraph 10. (Footnotes omitted.)
17
             56.     The repeated autodialed collection calls of Defendant and its agents to
18
       Plaintiff’s cell phone also unreasonably invaded Plaintiff’s right to privacy in his
19
       home, in violation of California law.
20
             57.     It was highly offensive for Defendant to call Plaintiff on his cell
21
       phone numerous times, for a debt he is not in any way obligated to pay, by a
22
       business that is a stranger to him, and at a times of the day that were disruptive and
23
       unreasonable.
24
             58.     Upon good faith information and belief, Plaintiff alleges that
25
       Defendant used an automated telephone dialing system to call his cellular
26
       telephone in violation of the TCPA, because, when answered, the calls involved a
27
28



       Complaint—8
     Case 3:20-cv-00095-AJB-AGS Document 1 Filed 01/13/20 PageID.9 Page 9 of 16



 1     long pause or delay before speaking with a live employee of Defendant. Portions
 2     of the voicemail Defendant left also sounded prerecorded.
 3           59.     Defendant has been sued numerous times in the past for its use of
 4     automated telephone dialing equipment on customers’ cellular telephones.
 5                        Rosenthal Fair Debt Collection Practices Act
 6           60.     California’s Rosenthal Fair Debt Collection Practices Act has adopted
 7     the acceptable standards of debt collection conduct for original creditors such as
 8     Defendant, Cal. Civ. Code § 1788, and has incorporated the standards under the
 9     federal Fair Debt Collection Practices Act (“FDCPA”) 15 U.S.C. § 1692 et seq., by
10     reference.
11           61.     15 U.S.C § 1692c(a)(1), which is incorporated into the RFDCPA by
12     Cal. Civ. Code § 1788.17, prohibits a debt collector from communicating with a
13     consumer in connection with the collection of any debt at any unusual time or
14     place or a time or place known or which should be known to be inconvenient to the
15     consumer. In the absence of knowledge of circumstances to the contrary, a debt
16     collector shall assume that the convenient time for communicating with a
17     consumer is between 8:00 a.m. and 9:00 p.m., local time at the consumer’s
18     location.
19           62.     Defendant’s call to Plaintiff’s cellular telephone on January 14, 2019
20     at 6:30 a.m. PST violated 15 U.S.C § 1692c(a)(1).
21           63.     Defendant’s call to Plaintiff’s cellular telephone on January 17, 2019
22     at 6:56 a.m. PST violated 15 U.S.C § 1692c(a)(1).
23           64.     By violating 15 U.S.C § 1692c(a)(1), each of Defendant’s calls
24     violated Cal. Civ. Code § 1788.17.
25           65.     15 U.S.C. § 1692d(6) which is incorporated into the RFDCPA by Cal.
26     Civ. Code § 1788.17, prohibits the placement of telephone calls without
27     meaningful disclosure of the caller’s identity.
28



       Complaint—9
     Case 3:20-cv-00095-AJB-AGS Document 1 Filed 01/13/20 PageID.10 Page 10 of 16



 1            66.      Similarly, Cal. Civ. Code § 1788.11(b) prohibits the placement of
 2      telephone calls without disclosure of the caller’s identity, provided that an
 3      employee of a licensed collection agency may identify herself by using her
 4      registered alias name as long as she correctly identifies the agency she represents.
 5            67.      In the voicemail message Defendant left for Plaintiff on January 14,
 6      2019, Defendant’s agent Ms. Burgess failed to identify the name of the agency she
 7      represents, leaving no meaningful disclosure of the caller’s identity. Accordingly,
 8      Defendant’s conduct violates 15 U.S.C. § 1692d(6) and Cal. Civ. Code §
 9      1788.11(b).
10            68.      Defendant’s failure to disclose their identity in the message wasted
11      Plaintiff’s time. Upon listening to the message Plaintiff had no idea who the caller
12      was. Plaintiff had to take time out of his day to search his phone, and the internet to
13      discover the true identity of the caller as well as the purpose of the call.
14            69.      The voicemail message Defendant left on Plaintiff’s cellular telephone
15      violated 15 U.S.C. §§ 1692d(6), and Cal Civ. Code § 1788.11(b).
16            70.      By violating 15 U.S.C. §§ 1692d(6) Defendant’s conduct violated Cal.
17      Civ. Code § 1788.17.
18            71.      Defendant’s collection conduct with respect to Plaintiff in illegally
19      collecting a debt, namely by placing calls in violation of the TCPA, is an otherwise
20      unfair and unconscionable means of collecting a debt and therefore violates 15
21      U.S.C § 1692f, and by extension the RFDCPA.
22            72.      The natural consequence of Defendant placing numerous illegal
23      ATDS calls to Plaintiff’s cellular telephone, despite not having any basis to believe
24      they had his consent to do so and despite knowing that they were calling the wrong
25      individual, was to annoy, harass, oppress, or abuse Plaintiff and therefore
26      Defendant violated 15 U.S.C §§ 1692d and 1692d(5).
27            73.      By violating 15 U.S.C §§ 1692f, 1692d, and 1692d(5), Defendant’s
28      actions also violated Cal. Civ. Code § 1788.17.


        Complaint—10
     Case 3:20-cv-00095-AJB-AGS Document 1 Filed 01/13/20 PageID.11 Page 11 of 16



 1                                             Summary
 2               74.   All of the calls made to Plaintiff’s cell phone by Defendant and its
 3      agents using an automatic telephone dialing system were made in violation of the
 4      TCPA, RFDCPA, and were unreasonable and highly offensive invasions of
 5      Plaintiff’s right to privacy.
 6               75.   Defendant’s autodialed calls eliminated Plaintiff’s right to be left
 7      alone.
 8               76.   Defendant’s autodialed collection calls disrupted Plaintiff’s privacy,
 9      frustrated and annoyed Plaintiff.
10               77.   These autodialed collection calls eliminated the peace and solitude
11      that the Plaintiff would have otherwise had in Plaintiff’s home.
12               78.   By autodialing Plaintiff’s cell phone without prior express consent,
13      Defendant invaded Plaintiff’s right to privacy, as legally protected by the TCPA,
14      and caused Plaintiff to suffer concrete and particularized harm.
15                                      CAUSES OF ACTION
16                                             COUNT I.
17       VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
18                                       47 U.S.C. § 227 et seq.
19               79.   Plaintiff incorporates by reference all of the above paragraphs of this
20      Complaint as though fully stated herein.
21               80.   Within the four-year period immediately preceding this action,
22      Defendant made numerous calls to Plaintiff’s cell phone using an automatic
23      telephone dialing system in violation of the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii)
24      and 47 C.F.R. 64.1200 (a)(1)(iii).
25               81.   The acts and/or omissions of Defendant at all times material and
26      relevant hereto, as described in this complaint, were done unfairly, unlawfully,
27      intentionally, deceptively and absent bona fide error, lawful right, legal defense,
28      legal justification or legal excuse.


        Complaint—11
     Case 3:20-cv-00095-AJB-AGS Document 1 Filed 01/13/20 PageID.12 Page 12 of 16



 1            82.      As a causally direct and legally proximate result of the above
 2      violations of the TCPA, Defendant, at all times material and relevant hereto and as
 3      described in this Complaint, caused Plaintiff to sustain damages.
 4            83.      Defendant did not have the prior express consent of Plaintiff to use an
 5      automatic telephone dialing system to call Plaintiff’s cell phone.
 6            84.      Defendant made these calls to Plaintiff’s cell phone willfully having
 7      no reasonable basis to believe that Plaintiff was in any way associated with the
 8      debt and despite knowing they were calling the wrong person.
 9            85.      Under 47 U.S.C. § 227(b)(3)(B), Plaintiff is entitled to statutory
10      damages under the TCPA of $500.00 per automated phone call made to Plaintiff
11      by Defendant.
12            86.      Defendant willfully and knowingly violated the TCPA and, as such,
13      Plaintiff is entitled to $1,500.00 per automated phone call made to Plaintiff
14      pursuant to 47 U.S.C. § 227(b)(3).
15            87.      Plaintiff is also entitled to injunctive relief prohibiting Defendant from
16      contacting Plaintiff’s cell phone using an automatic telephone dialing system
17      pursuant to 47 U.S.C. § 227(b)(3)(a).
18                                            COUNT II.
19           VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
20                                          PRACTICES ACT
21                         CALIFORNIA CIVIL CODE §§ 1788-1788.32
22            88.      Plaintiff re-alleges and incorporates by reference the above paragraphs
23      as though set forth fully herein.
24            89.      The foregoing acts and omissions of Defendant constitutes numerous
25      and multiple violations of the RFDCPA, including but not limited to each and
26      every one of the above-cited provisions of Cal. Civ. Code §§ 1788-1788.32.
27            90.      As a result of Defendant’s violations of the RFDCPA, Plaintiff is
28      entitled to any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory


        Complaint—12
     Case 3:20-cv-00095-AJB-AGS Document 1 Filed 01/13/20 PageID.13 Page 13 of 16



 1      damages for a knowing or willful violation in the amount up to $1,000.00 pursuant
 2      to Cal. Civ. Code § 1788.30(b); and reasonable attorney’s fees and costs pursuant
 3      to Cal. Civ. Code § 1788.30(c) from Defendant.
 4            91.      As a result of Defendant’s violations of the Cal. Civ. Code § 1788.17,
 5      Plaintiff is entitled to the remedies in 15 U.S.C. § 1692k, including any actual
 6      damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an amount up
 7      to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and reasonable attorney’s
 8      fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant.
 9                                            COUNT III.
10             INVASION OF PRIVACY BY INTRUSION UPON SECLUSION
11            92.      Plaintiff incorporates by reference all of the paragraphs of this
12      Complaint as though fully stated herein.
13            93.      Congress explicitly recognized a consumer’s inherent right to privacy
14      in collection matters in passing the Fair Debt Collection Practices Act, when it
15      stated as part of its findings:
               Abusive debt collection practices contribute to the number of
16
               personal bankruptcies, to marital instability, to the loss of jobs, and to
17             invasions of individual privacy.
18      15 U.S.C. § 1692(a) (emphasis added).
19            94.      Congress further recognized a consumer’s right to privacy in financial
20      data in passing the Gramm Leech Bliley Act, which regulates the privacy of
21      consumer financial data for a broad range of “financial institutions” including debt
22      collectors albeit without a private right of action, when it stated as part of its
23      purposes:
              It is the policy of the Congress that each financial institution has an
24
              affirmative and continuing obligation to respect the privacy of its
25            customers and to protect the security and confidentiality of those
              customers’ nonpublic personal information.
26
        15 U.S.C. § 6801(a) (emphasis added).
27
28



        Complaint—13
     Case 3:20-cv-00095-AJB-AGS Document 1 Filed 01/13/20 PageID.14 Page 14 of 16



 1            95.      The Court of Appeals for the 8th Circuit has held that violations of the
 2      TCPA were violations of a consumer’s right to privacy:
            We conclude that the ordinary meaning of the term "right of privacy"
 3
            easily includes violations of the type of privacy interest protected by
 4          the TCPA. Our court has previously stated that violations of the TCPA
            are "'invasions of privacy' under [the] ordinary, lay meaning[] of the[]
 5
            phrase[].
 6
        Owners Ins. Co. v. European Auto Works, Inc., 695 F.3d 814 (8th Cir. 2012)
 7
        (citing Universal Underwriters Ins. Co. v. Lou Fusz Auto. Network, Inc., 401 F.3d
 8
        876, 881 (8th Cir. 2005)).
 9
              96.      California has also recognized the right of privacy.
10
              97.      Plaintiff had a reasonable expectation of privacy in Plaintiff’s
11
        solitude, seclusion, private concerns and affairs.
12
              98.      Defendant and its agents intentionally and/or negligently interfered,
13
        physically or otherwise, with the solitude, seclusion and private concerns of
14
        Plaintiff by repeatedly and unlawfully calling Plaintiff’s cellular telephone, despite
15
        not having any reasonable basis to believe that he was in any way associated with
16
        the debt, despite knowing that they were calling the wrong person, and by calling
17
        him at unreasonably early times of the day which woke him up on two separate
18
        occasions.
19
              99.      The conduct of Defendant and its agents, in engaging in the above-
20
        described illegal collection conduct against Plaintiff, resulted in multiple intrusions
21
        and invasions of privacy, which occurred in a way that would be highly offensive
22
        to a reasonable person in that position.
23
              100. As a result of such intrusions and invasions of privacy, Plaintiff is
24
        entitled to equitable relief to prevent further invasions, compensatory damages,
25
        reasonable attorney’s fees and punitive damages from Defendant in an amount to
26
        be determined at trial.
27
                                      PRAYERS FOR RELIEF
28



        Complaint—14
     Case 3:20-cv-00095-AJB-AGS Document 1 Filed 01/13/20 PageID.15 Page 15 of 16



 1            WHEREFORE, Plaintiff respectfully prays that judgment be entered against
 2      Defendant, and Plaintiff be awarded damages from Defendant as follows:
 3                                            COUNT I.
 4       VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 5                                      47 U.S.C. § 227 et seq.
 6            a)       for an award of $500.00 in statutory damages, for each and every one
 7                     of Defendant’s negligent violations of 47 U.S.C. § 227, et seq.,
 8                     pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C),
 9                     against Defendant and for Plaintiff;
10            b)       for an award of $1,500.00 in treble damages, for each and every one
11                     of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227,
12                     et seq., pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
13                     227(b)(3)(C), against Defendant and for Plaintiff;
14            c)       for an injunction prohibiting Defendant from contacting the
15                     Plaintiff’s cell phone using an automatic telephone dialing system
16                     pursuant to 47 U.S.C. § 227(b)(3)(A);
17                                            COUNT II.
18          VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
19                                       PRACTICES ACT
20                        CALIFORNIA CIVIL CODE §§ 1788-1788.32.
21            d)       an award of actual damages pursuant to Cal. Civ. Code § 1788.30(a)
22                     in an amount to be adduced at trial, from Defendant;
23            e)       an award of statutory damages of $1,000.00, pursuant to Cal. Civ.
24                     Code § 1788.30(b), from Defendant;
25            f)       an award of costs of litigation and reasonable attorney’s fees,
26                     pursuant to Cal. Civ. Code § 1788.30(c), from Defendant.
27            g)       an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) in
28                     an amount to be adduced at trial, from Defendant;


        Complaint—15
     Case 3:20-cv-00095-AJB-AGS Document 1 Filed 01/13/20 PageID.16 Page 16 of 16



 1            h)       an award of statutory damages of $1,000.00, pursuant to 15 U.S.C. §
 2                     1692k(a)(2)(A), from Defendant;
 3            i)       an award of costs of litigation and reasonable attorney’s fees,
 4                     pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant;
 5                                           COUNT III.
 6            INVASION OF PRIVACY BY INTRUSION UPON SECLUSION
 7            j)       for an award of actual and compensatory damages from Defendant
 8                     pursuant to California law for its invasion of Plaintiff’s privacy in an
 9                     amount to be determined at trial.
10
11                                         TRIAL BY JURY
12                 Pursuant to the Seventh Amendment to the Constitution of the United
13      States of America, Plaintiff is entitled to, and demands a trial by jury.
14
15
16      Dated:     January 13, 2020.             Law Offices of Roberto Robledo
17                                               /s/ Roberto Robledo
18
                                                 Attorneys for Plaintiff
19

20
21
22
23
24
25
26
27
28



        Complaint—16
